                                           Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MEREDITH CALLAHAN, et al.,                        Case No. 20-cv-09203-EMC
                                   8                     Plaintiffs,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9              v.                                         MOTION TO COMPEL
                                                                                             ARBITRATION
                                  10       PEOPLECONNECT, INC.,
                                                                                             Docket No. 26
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs Meredith Callahan and Lawrence Geoffrey Abraham have filed a class action

                                  15   against Defendant PeopleConnect, Inc.1 According to Plaintiffs, PeopleConnect misappropriated

                                  16   Plaintiffs’ names, photographs, and likenesses and used the same in advertising its products and

                                  17   services, “including reprinted yearbooks and subscription memberships to the website

                                  18   Classmates.com.” Compl. ¶ 2. Currently pending before the Court is PeopleConnect’s motion to

                                  19   compel arbitration.2 Having considered the parties’ briefs and accompanying submissions, the

                                  20   Court hereby DENIES the motion.

                                  21                       I.          FACTUAL & PROCEDURAL BACKGROUND

                                  22           In their complaint, Plaintiffs allege as follows.

                                  23           PeopleConnect is a company that collects yearbooks, scans the yearbooks, and extracts

                                  24
                                       1
                                  25    Plaintiffs initially sued three affiliated entities but, subsequently, they voluntarily dismissed two
                                       of the companies, thus leaving PeopleConnect as the sole defendant.
                                  26   2
                                        The motion to compel arbitration is actually a part of a broader motion to dismiss and strike. See
                                  27   Docket No. 26 (motion to dismiss and strike). The Court informed the parties that it intended to
                                       sequence the issues so that it would address first the motion to compel arbitration and then, if
                                  28   necessary, the remainder of the motion to dismiss/strike, as well as a separate motion to stay. See
                                       Docket No. 28 (motion to stay).
                                             Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 2 of 10




                                   1   information from the yearbooks (such as names, photographs, schools attended, and so forth) to be

                                   2   put into a database. See Compl. ¶ 53; see also Compl. ¶ 54 (alleging that “Classmates’ Yearbook

                                   3   Collection contains records copied from over 400 thousand yearbooks”). Through a website that it

                                   4   owns and operates – Classmates.com – PeopleConnect “provides free access to some of the

                                   5   personal information in its database in order to [1] drive users to purchase its two paid products

                                   6   . . . and [2] gather registered users, from whom [they] profit by selling targeted ads.” Compl. ¶ 3.

                                   7   PeopleConnect’s two paid products are (1) “reprinted yearbooks that retail for up to $99.95, and

                                   8   [(2)] a monthly subscription to Classmates.com that retails for up to $3 per month. Compl. ¶ 3.

                                   9   PeopleConnect “did not ask consent from, give[] notice to, or provide compensation to

                                  10   [individuals] before using their names, photographs, and biographical information.” Compl. ¶ 55.

                                  11            “By misappropriating and misusing millions of Californian’s names, photographs, and

                                  12   likenesses without consent, [PeopleConnect] has harmed Plaintiffs and the class by denying them
Northern District of California
 United States District Court




                                  13   the economic value of their likenesses, violating their legally protected rights to exclusive use of

                                  14   their likenesses, and violating their right to seclusion. [PeopleConnect] has also earned ill-gotten

                                  15   profits and been unjustly enriched.” Compl. ¶ 10.

                                  16            Plaintiffs have asserted the following claim for relief:

                                  17               (1) Violation of California Civil Code § 3344 (i.e., the right of publicity). See Cal.

                                  18                   Civ. Code § 3344(a) (providing that “[a]ny person who knowingly uses another’s

                                  19                   name, voice, signature, photograph, or likeness, in any manner, on or in products,

                                  20                   merchandise, or goods, or for purposes of advertising or selling, or soliciting

                                  21                   purchases of, products, merchandise, goods or services, without such person’s prior

                                  22                   consent . . . shall be liable”).

                                  23               (2) Violation of California Business & Professions Code § 17200 (both the unlawful

                                  24                   and unfair prongs).

                                  25               (3) Intrusion upon seclusion.

                                  26               (4) Unjust enrichment.

                                  27   ///

                                  28   ///
                                                                                           2
                                           Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 3 of 10




                                   1                                          II.       DISCUSSION

                                   2           In the case at bar, PeopleConnect argues that the dispute should be compelled to

                                   3   arbitration3 because, in investigating Plaintiffs’ case, Plaintiffs’ counsel – i.e., their agent –

                                   4               (1) used the Classmates.com website and thus became bound by the Terms of Service

                                   5                   (“TOS”) which include an arbitration provision, see McGuane Decl. ¶ 5 (testifying

                                   6                   that “[t]he TOS is accessible to each user of Classmates.com via a hyperlink in the

                                   7                   website’s persistent footer and on the non-registered user homepage”), and

                                   8               (2) registered for two accounts on Classmates.com and, to create these accounts, had to

                                   9                   agree to the TOS. See McGuane Decl. ¶¶ 12-14 (testifying that counsel created two

                                  10                   accounts on December 6, 2020 – about two weeks before filing the instant lawsuit –

                                  11                   using the user names “John Doe” and “John Smith”)4; McGuane Decl. ¶ 6

                                  12                   (testifying that, when a person registers for an account, “he or she sees the
Northern District of California
 United States District Court




                                  13                   following screen which includes the following: “By clicking Submit, you agree to

                                  14                   the Terms of Service and Privacy Policy” and “[t]he phrase ‘Terms of Service’ is

                                  15                   hyperlinked to a copy of the current TOS”); McGuane Decl. ¶ 16 (testifying that

                                  16                   certain screenshots in Plaintiffs’ complaint “could only have been accessed after

                                  17                   the [website] user agreed to the Classmates.com TOS”).

                                  18           The TOS are attached as Exhibit 1 to the McGuane Declaration. On the first page of the

                                  19   TOS, there is a section titled “Introduction” and then a section titled “Acceptance of Terms.” The

                                  20   Acceptance of Terms includes the following:

                                  21                   By accessing and using the Websites and Services you are agreeing
                                                       to the following Terms of Service. We encourage you to review
                                  22                   these Terms of Service, along with the Privacy Policy, which is
                                                       incorporated herein by reference, as they form a binding agreement
                                  23                   between us and you. If you object to anything in the Terms of
                                                       Service or the Privacy Policy, do not use the Websites and Services.
                                  24
                                                       USE OF THE WEBSITES AND/OR SERVICES REQUIRE
                                  25

                                  26   3
                                        PeopleConnect asserts that the Federal Arbitration Act (“FAA”) governs the instant case;
                                  27   Plaintiffs do not make any argument to the contrary.
                                       4
                                  28    Ms. McGuane also testifies that counsel created an account on Classmates.com back on August
                                       25, 2019. See McGuane Decl. ¶ 12.
                                                                                       3
                                         Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 4 of 10



                                                      YOU TO ARBITRATE ALL DISPUTES ON AN INDIVIDUAL
                                   1                  BASIS, RATHER THAN JURY TRIALS OR CLASS
                                                      ACTIONS, AND ALSO LIMITS THE REMEDIES
                                   2                  AVAILABLE TO YOU IN THE EVENT OF A DISPUTE (SEE
                                                      SECTION 13 BELOW).
                                   3

                                   4   McGuane Decl., Ex. 1 (emphasis in original).

                                   5          As indicated above, § 13 (out of 14) addresses “Mandatory Arbitration, Dispute Resolution

                                   6   and Class Action Waiver.” (The TOS has a section titled “Index of Provisions” right after the

                                   7   Acceptance of Terms, which lists the 14 different sections that follow.) Section 13 provides in

                                   8   relevant part as follows:

                                   9                  PLEASE READ THIS SECTION CAREFULLY – IT MAY
                                                      SIGNIFICANTLY AFFECT YOUR LEGAL RIGHTS,
                                  10                  INCLUDING YOUR RIGHT TO FILE A LAWSUIT IN
                                                      COURT. YOU AND THE PEOPLECONNECT ENTITIES
                                  11                  EACH AGREE THAT ANY AND ALL DISPUTES THAT
                                                      HAVE ARISEN OR MAY ARISE BETWEEN YOU AND THE
                                  12                  PEOPLECONNECT ENTITIES SHALL BE RESOLVED
Northern District of California
 United States District Court




                                                      EXCLUSIVELY THROUGH FINAL AND BINDING
                                  13                  ARBITRATION, RATHER THAN IN COURT, EXCEPT
                                                      THAT YOU MAY ASSERT CLAIMS IN SMALL CLAIMS
                                  14                  COURT, IF YOUR CLAIMS QUALIFY.
                                  15                  You and PeopleConnect and/or its parent companies, subsidiaries,
                                                      affiliates, and/or any and all of their respective directors, officers,
                                  16                  employees and contractors (each a “PeopleConnect Entity” and,
                                                      together, the “PeopleConnect Entities”) agree to arbitrate any and all
                                  17                  disputes and claims between them ("Dispute(s)"), except as
                                                      otherwise specifically provided below. . . .
                                  18
                                                      This agreement to arbitrate is intended to be broadly interpreted. It
                                  19                  includes, but is not limited to: (1) Disputes related in any way to the
                                                      Services, billing, privacy, advertising or our communications with
                                  20                  you; (2) Disputes arising out of or relating to any aspect of the
                                                      relationship between us, whether based in contract, tort, statute,
                                  21                  fraud, misrepresentation or any other legal theory; (3) Disputes that
                                                      arose before your agreement to these Terms of Services or any prior
                                  22                  agreement; (4) Disputes that are currently the subject of purported
                                                      class action litigation in which you are not a member of a certified
                                  23                  class; and (5) Disputes that may arise after the termination of your
                                                      use of the Services.
                                  24
                                                      ....
                                  25
                                                      B.  MANDATORY AND BINDING ARBITRATION
                                  26                  PROCEDURES
                                  27                  YOU UNDERSTAND THAT BY THIS PROVISION, YOU
                                                      AND THE PEOPLECONNECT ENTITIES ARE FOREGOING
                                  28                  THE RIGHT TO SUE IN COURT AND HAVE A JURY
                                                                                         4
                                       Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 5 of 10



                                                TRIAL. THE FEDERAL ARBITRATION ACT GOVERNS
                                   1            THE INTERPRETATION AND ENFORCEMENT OF THIS
                                                AGREEMENT TO ARBITRATE.
                                   2
                                                     i. Rules. The arbitration will be governed by the Consumer
                                   3                    Arbitration Rules of the American Arbitration Association
                                                        (“AAA”), if applicable, as modified by this section. The
                                   4                    AAA’s rules and a form for initiating the proceeding are
                                                        available at www.adr.org or by calling the AAA at
                                   5                    800.778.7879. The arbitration will be presided over by a
                                                        single arbitrator selected in accordance with the AAA rules.
                                   6
                                                     ii. Unless otherwise required by the AAA rules, the arbitration
                                   7                     shall be held in Seattle, Washington. . . .
                                   8                 ....
                                   9            C.      CLASS ACTION WAIVER.
                                  10            ANY PROCEEDINGS WILL BE CONDUCTED ONLY ON AN
                                                INDIVIDUAL BASIS AND NOT IN A CLASS OR
                                  11            REPRESENTATIVE ACTION. NEITHER PARTY SHALL
                                                BE A MEMBER IN A CLASS, CONSOLIDATED, OR
                                  12            REPRESENTATIVE ACTION OR PROCEEDING, AND THE
Northern District of California
 United States District Court




                                                ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF
                                  13            THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY
                                                TO THE EXTENT NECESSARY TO PROVIDE RELIEF
                                  14            WARRANTED BY THAT PARTY'S INDIVIDUAL DISPUTE
                                                OR CLAIM. UNLESS THE PARTIES AGREE OTHERWISE,
                                  15            THE ARBITRATOR MAY NOT CONSOLIDATE MORE
                                                THAN ONE PERSON'S DISPUTES, AND MAY NOT
                                  16            OTHERWISE PRESIDE OVER ANY FORM OF A
                                                REPRESENTATIVE OR CLASS PROCEEDING. THE
                                  17            PEOPLECONNECT ENTITIES DO NOT CONSENT TO
                                                CLASS ARBITRATION. THE PARTIES HEREBY WAIVE
                                  18            ANY RIGHT TO A JURY TRIAL.
                                  19            D.      ARBITRATION OPT-OUT. You have the right to opt-out
                                                and not be bound by this arbitration provision by sending written
                                  20            notice of your decision to opt-out to: PeopleConnect Arbitration
                                                Opt-Out, 1501 Fourth Avenue, Suite 400, Seattle, WA 98101. This
                                  21            notice must be sent within thirty (30) days of your first use of the
                                                Services or, if you are already a user of the Services upon initial
                                  22            release of this arbitration provision, within thirty (30) days of our
                                                email notice to you of that initial release.
                                  23
                                                The opt-out notice must state that you do not agree to this agreement
                                  24            to arbitrate and must include your name, address, phone number and
                                                email address(es) used to register with or use the Services. You
                                  25            must sign the opt-out notice for it be effective. Any opt-out not
                                                received within the applicable thirty (30) day period set forth above
                                  26            will not be valid.
                                  27            If you opt-out of the agreement to arbitrate, you and the
                                                PeopleConnect Entities agree that any Disputes will be resolved by a
                                  28            state or federal court located in King County, Washington, and you
                                                                                  5
                                            Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 6 of 10



                                                      consent to the jurisdiction and venue of such court.
                                   1
                                                      E.      SMALL CLAIMS. You may choose to pursue your
                                   2                  Dispute in small claims court (rather than arbitration) where
                                                      jurisdiction and venue over the applicable PeopleConnect Entity and
                                   3                  you are proper, and where your claim does not include a request for
                                                      any type of equitable relief, and so long as the matter advances on
                                   4                  an individual (non-class) basis.
                                   5   McGuane Decl., Ex. 1.

                                   6   A.      Who Decides Motion to Compel Arbitration: Court or Arbitrator

                                   7           As an initial matter, the Court must consider whether it or an arbitrator should decide the

                                   8   issues raised in PeopleConnect’s motion to compel arbitration. The Court is required to decide at

                                   9   least part of the motion. Specifically, one of the issues raised in the motion is whether a principal

                                  10   who does not enter into an arbitration agreement himself or herself – i.e., a nonsignatory to the

                                  11   agreement – can still be compelled to arbitrate if an agent of the principal (such as an attorney)

                                  12   was a signatory to the arbitration agreement. This is a contract formation issue and, as such,
Northern District of California
 United States District Court




                                  13   should be decided by the Court. See Kum Tat Ltd. v. Linden Ox Pasture, LLC, 845 F.3d 979 (9th

                                  14   Cir. 2017) (stating that, "[a]lthough challenges to the validity of a contract with an arbitration

                                  15   clause are to be decided by the arbitrator [based on a delegation clause], challenges to the very

                                  16   existence of the contract are, in general, properly directed to the court"); see also Kramer v.

                                  17   Toyota Motor Corp., 705 F.3d 1122, 1126-27 (9th Cir. 2013) (in addressing whether a

                                  18   nonsignatory to certain purchase agreements could compel plaintiffs to arbitrate, stating that

                                  19   “whether parties have agreed to submi[t] a particular dispute to arbitration is typically an issue for

                                  20   judicial determination” and that, “where the dispute at issue concerns contract formation, the

                                  21   dispute is generally for courts to decide”) (internal quotation marks omitted). PeopleConnect

                                  22   agrees that contract formation is a decision for this Court to address. See Reply at 3.

                                  23   B.      Nonsignatory-Principal and Signatory-Agent

                                  24           A nonsignatory-principal can be compelled to arbitrate based on the agreement to arbitrate

                                  25   made by a signatory-agent, but

                                  26                  [n]ot every agency relationship . . . will bind a nonsignatory to an
                                                      arbitration agreement. “Every California case finding
                                  27                  nonsignatories to be bound to arbitrate is based on facts that
                                                      demonstrate, in one way or another, the signatory's implicit authority
                                  28                  to act on behalf of the nonsignatory.” Courts also have stated that
                                                                                          6
                                         Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 7 of 10



                                                      the agency relationship between the nonsignatory and the signatory
                                   1                  must make it “‘equitable to compel the nonsignatory’” to arbitrate.
                                   2   Cohen v. TNP 2008 Participating Notes Program, LLC, 31 Cal. App. 5th 840, 859-60 (2019); see

                                   3   also id. at 861 (noting that the issue of “whether an arbitration agreement signed by an agent also

                                   4   binds the agent’s nonsignatory principal[] is less commonly litigated”).

                                   5          In the instant case, there is no real dispute that Plaintiffs’ counsel is, in fact, their agent.

                                   6   However, the scope of counsel’s authority is contested – i.e., did counsel have the authority to

                                   7   enter into the arbitration agreement on Plaintiffs’ behalf? It is PeopleConnect’s burden to prove

                                   8   the scope of counsel’s authority. See Inglewood Teachers Ass'n v. Pub. Emp't Relations Bd., 227

                                   9   Cal. App. 3d 767, 780 (1991).

                                  10          Although the extent of an agent’s authority is often a question of fact, see id., the

                                  11   California Supreme Court has addressed the specific issue of when a lawyer, as agent, can bind a

                                  12   client to an arbitration agreement – i.e., waive the right to a judicial forum. See Blanton v.
Northern District of California
 United States District Court




                                  13   Womancare, Inc., 38 Cal. 3d 396 (1985). In Blanton, the California Supreme Court indicated that,

                                  14   if the lawyer had express actual authority to enter into an arbitration agreement, then the client

                                  15   would be bound. The Court also indicated that, if the lawyer entered into an arbitration agreement

                                  16   without authorization, but the client subsequently ratified the act, the client would be bound as

                                  17   well. See id. at 403.

                                  18          This left the Court with the question of whether a lawyer has implied actual authority or

                                  19   apparent authority to enter into an arbitration agreement. Regarding actions taken by a lawyer

                                  20   with respect to representation in connection with litigation, the lawyer has apparent authority “to

                                  21   do that which attorneys are normally authorized to do in the course of litigation manifested by the

                                  22   client’s act of hiring an attorney.” Id. at 404. Also, a lawyer has implied actual authority on

                                  23   certain procedural matters (efficiency driven) and tactical decisions (such as whether to call

                                  24   particular witness) that are a “necessary incident to the function he is engaged to perform.” Id.

                                  25   But an attorney is not authorized,

                                  26                  merely by virtue of his retention in litigation, to "impair the client's
                                                      substantial rights or the cause of action itself.” For example, "the
                                  27                  law is well settled that an attorney must be specifically authorized to
                                                      settle and compromise a claim, that merely on the basis of his
                                  28                  employment he has no implied or ostensible authority to bind his
                                                                                           7
                                         Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 8 of 10



                                                      client to a compromise settlement of pending litigation." Similarly,
                                   1                  an attorney may not "stipulate to a matter which would eliminate an
                                                      essential defense. He may not agree to the entry of a default
                                   2                  judgment, may not . . . stipulate that only nominal damages may be
                                                      awarded and he cannot agree to an increase in the amount of the
                                   3                  judgment against his client. Likewise, an attorney is without
                                                      authority to waive findings so that no appeal can be made . . . ."
                                   4                  Such decisions differ from the routine and tactical decisions which
                                                      have been called "procedural" both in the degree to which they
                                   5                  affect the client's interest, and in the degree to which they involve
                                                      matters of judgment which extend beyond technical competence so
                                   6                  that any client would be expected to share in the making of them.
                                   7   Id. at 404-05; cf. New York v. Hill, 528 U.S. 110, 114 (2000) (indicating that "[w]hat suffices for

                                   8   waiver depends on the nature of the right at issue" and that, "[f]or certain fundamental rights, the

                                   9   defendant must personally make an informed waiver") (emphasis added); Winters v. Cook, 489

                                  10   F.2d 174, 179 (5th Cir. 1973) (noting that personal fundamental rights that can be waived by a

                                  11   defendant only and not waived by an attorney include the right to plead guilty, the right to waive

                                  12   trial by jury, the right to waive appellate review, and the right to testify personally).
Northern District of California
 United States District Court




                                  13          The Blanton Court went on to recognize that a client has substantial rights where the issue

                                  14   is whether the client waives a judicial forum in favor of binding arbitration. See Blanton, 38 Cal.

                                  15   3d at 407 (noting that binding arbitration “entail[ed] a waiver of all but minimal judicial review”;

                                  16   adding that the arbitration provision at issue also had other significant terms – e.g., “unilateral

                                  17   selection of the arbitrator by the defendant's attorney, from among attorneys whose practice

                                  18   consists primarily in defending medical malpractice actions” and “waive[r] [of] any right to

                                  19   recovery beyond $ 15,000”). Thus, “‘[a]bsent express authority, it is established that an attorney

                                  20   does not have implied plenary authority to enter into contracts on behalf of his client.’” Id. at 407

                                  21   (emphasis added).

                                  22                  [S]imilarly, an attorney, merely by virtue of his employment as
                                                      such, has no apparent authority to bind his client to an agreement
                                  23                  for arbitration. We find no reason in logic, or policy, for holding his
                                                      apparent authority in that respect is enlarged by reason of the fact
                                  24                  that he has been retained to engage in litigation. When a client
                                                      engages an attorney to litigate in a judicial forum, the client has a
                                  25                  right to be consulted, and his consent obtained, before the dispute is
                                                      shifted to another, and quite different, forum, particularly where the
                                  26                  transfer entails the sort of substantial consequences present here.
                                  27   Id. at 407-08 (emphasis added).

                                  28          In short, absent client consent or ratification, a lawyer cannot bind a client to an arbitration
                                                                                           8
                                         Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 9 of 10




                                   1   agreement by virtue of the attorney-client relationship alone. Blanton is binding on this Court

                                   2   because the issue of whether a lawyer (signatory-agent) can bind a client (nonsignatory-principal)

                                   3   to an arbitration agreement is a matter of state law. See Nguyen v. Barnes & Noble Inc., 763 F.3d

                                   4   1171, 1175 (9th Cir. 2014) (stating that, “[i]n determining whether a valid arbitration agreement

                                   5   exists, federal courts ‘apply ordinary state-law principles that govern the formation of contracts’”).

                                   6   That holding is consistent with federal law, which requires a knowing waiver of the right to a

                                   7   judicial forum. See Kummetz v. Tech Mold, 152 F.3d 1153, 1155 (9th Cir. 1998) (in ADA

                                   8   employment case, asking whether employee knowingly waived right to judicial forum and agreed

                                   9   to arbitrate). Here, there is no indication that Plaintiffs expressly authorized their counsel to enter

                                  10   into the arbitration agreement. In fact, at the hearing, counsel stated that he did not have express

                                  11   authorization; PeopleConnect did not dispute such. Nor is there any suggestion that Plaintiffs,

                                  12   after the fact, ratified the agreement to arbitrate. This leaves implied actual authority and apparent
Northern District of California
 United States District Court




                                  13   authority. Under Blanton, the mere fact of the attorney-client relationship does not give rise to

                                  14   either authority with respect to any agreement to arbitrate. PeopleConnect’s attempts to

                                  15   distinguish Blanton (e.g., that the client there had expressly told the lawyer not to agree to

                                  16   arbitrate, that the agreement to arbitrate took place during the litigation rather than before) are not

                                  17   persuasive. Counsel’s action in accessing the Classmates.com website and registering for two

                                  18   accounts just before filing suit were clearly done in the course of counsel’s representation of

                                  19   Plaintiffs for and in anticipation of litigation. The distinction PeopleConnect seeks to draw as to

                                  20   the precise timing of the registration has no logical basis.

                                  21          Although PeopleConnect has cited authority to support its general position on agency,

                                  22   Independent Living Resource Center San Francisco v. Uber Technologies, Inc., No. 18-cv-06503-

                                  23   RS, 2019 U.S. Dist. LEXIS 127072 (N.D. Cal. July 30, 2019) [hereinafter “Uber”], Uber is not

                                  24   binding. Significantly, Uber did not address Blanton or the concerns raised therein.

                                  25          As a final point, it is worth noting that the actions of Plaintiffs’ counsel here do not serve

                                  26   as the basis of Plaintiffs’ claims – i.e., counsel’s use of the Classmates.com website is not the

                                  27   factual predicate for Plaintiffs’ claims. Rather, counsel’s use of the website was undertaken as

                                  28   part of the investigation – an investigation consistent with counsel’s Rule 11 obligations, see Fed.
                                                                                          9
                                         Case 3:20-cv-09203-EMC Document 40 Filed 05/18/21 Page 10 of 10




                                   1   R. Civ. P. 11, and Plaintiffs’ duty to plead with specificity a plausible claim under Ashcroft v.

                                   2   Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) – into

                                   3   whether Plaintiffs did, in fact, have claims against PeopleConnect. The Court is troubled by

                                   4   PeopleConnect’s suggestion that a plaintiff’s access to a judicial forum may be cut off simply

                                   5   because counsel for the plaintiff fulfilled a duty under Rules 11 and 12 to investigate prior to filing

                                   6   suit. Under PeopleConnect’s position, Plaintiffs here would either file suit without doing the

                                   7   necessary pre-suit investigation, raising serious concerns, or would waive the right to a judicial

                                   8   forum, a right protected under the First Amendment. See White v. Lee, 227 F.3d 1214, 1227 (9th

                                   9   Cir. 2000) (stating that “[t]he First Amendment . . . guarantees the right ‘to petition the

                                  10   Government for a redress of grievances’”). Whether one calls this being on the horns of a

                                  11   dilemma, Hobson’s choice, stuck between a rock and a hard place, or caught between Scylla and

                                  12   Charybdis, the resulting policy dilemma created by PeopleConnect’s position underscores the
Northern District of California
 United States District Court




                                  13   aptness of Blanton’s holding.

                                  14                                        III.     CONCLUSION

                                  15          For the foregoing reasons, the Court denies the motion to compel arbitration. The Court

                                  16   further sets the remaining issues raised in the motion to dismiss and strike and motion to stay

                                  17   (Docket Nos. 26 and 28) for hearing on June 24, 2021, at 1:30 p.m.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 18, 2021

                                  22

                                  23                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  24                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         10
